DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 FLEMING PROPERTIES, LLC, a Colorado Limited Liability Company,
                        Appellant,

                                    v.

                           ROBIN FLEMING,
                              Appellee.

                              No. 4D20-1396

                          [January 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-2016-CA-003507-
XXXX-MB.

   Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, and Barry S.
Balmuth of Barry S. Balmuth, P.A., Palm Beach Gardens, for appellant.

   Dean A. Morande and Michael K. Winston of Carlton Fields, P.A., West
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.